MEMBERSHIP PURCHASE AGREEMENT AND PLAN OF REORGANIZATION THIS MEMBERSHIP PURCHASE AGREEMENT AND PLAN OF REORGANIZATION, dated as of June 12, 2009 (the “Agreement”), among Minatura Gold, a Nevada corporation (“MGOL”), Gold Ventures 2008, LLC., a Nevada Limited Liability Company (the “Company”) and Flat Holdings, LLC, a Nevada limited liability company (“Seller”).Together MGOL, GV, and the Seller, are referred to collectively as the “Parties.” RECITALS: WHEREAS, MGOL desires to acquire from the Seller, and the Seller desires to sell to MGOL, membership interest of GV representing 40% of GV outstanding membership interest (the "Membership Interest") as of the Closing (as defined herein) in exchange (the “Exchange”) for the issuance by MGOL of its shares of restricted common stock, $0.001 par value per share (“MGOL Common Stock”), in exchange for their respective Membership Interest in GV pursuant to the terms and conditions set forth below; WHEREAS, Gold Resource Partners, LLC, a Nevada limited liability company owns, or upon closing, will own Membership Interest representing 60% of the issued and outstanding Membership Interest of GV. WHEREAS, Flat Holdings, LLC, Seller herein, own Membership Interest representing 40% of the issued and outstanding Membership Interest of GV. WHEREAS, GV, the Seller and MGOL desire to make certain representations, warranties, covenants and agreements in connection with this Agreement; and NOW, THEREFORE, in consideration of the premises and mutual promises herein made, and in consideration of the representations, warranties, covenants and agreements herein contained, and intending to be legally bound hereby, the Parties agree as follows: ARTICLE I DEFINITIONS Certain Definitions. The following terms shall, when used in this Agreement, have the following meanings: “Affiliate” means, with respect to any Person: (i) any Person directly or indirectly owning, controlling, or holding with power to vote 10% or more of the outstanding voting securities of such other Person (other than passive or institutional investors); (ii) any Person 10% or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by such other Person; (iii) any Person directly or indirectly controlling, controlled by, or under common control with such other Person; and (iv) any officer, director or partner of such other Person. “Control” for the foregoing purposes shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities or voting interests, by contract or otherwise. “Business Day” means any day other than Saturday, Sunday or a day on which banking institutions in New York are required or authorized to be closed. 1 “Code” means the United States Internal Revenue Code of 1986, as amended. “Commission” means the Securities and Exchange Commission. “GV Assets” mean all properties, assets, privileges, powers, rights, interests and claims of every type and description that are owned, leased, held, used or useful in GV’s business and in which GV has any right, title or interest or in which GV acquires any right, title or interest on or before the Closing Date, wherever located, whether known or unknown, and whether or not now or on the Closing Date on the books and records of GV, but excluding any of the foregoing, if any, transferred prior to the Closing pursuant to this Agreement or any Related Documents. “GV Business” means (i) the gold mining operating business and its related businesses. “GV Membership Interest” means the membership interest of GV. “GV Members” means, as of any particular date, the holders of GV Membership Interest on that date. “Encumbrance” means any material mortgage, pledge, lien, encumbrance, charge, security interest, security agreement, conditional sale or other title retention agreement, limitation, option, assessment, restrictive agreement, restriction, adverse interest, restriction on transfer or exception to or material defect in title or other ownership interest (including restrictive covenants, leases and licenses). “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. “GAAP” means United States generally accepted accounting principles as in effect from time to time. “MGOL Assets” mean all properties, assets, privileges, powers, rights, interests and claims of every type and description that are owned, leased, held, used or useful in the MGOL Business and in which MGOL holds title or any interest or in which MGOL acquires any right, title or interest on or before the Closing Date, wherever located, whether known or unknown, and whether or not now or on the Closing Date on the books and records of MGOL. “MGOL Business” means the business conducted by MGOL. “MGOL Common Stock” means the common shares of MGOL, $0.001 par value, currently trading on the Over the Counter Bulletin Board under the symbol “MGOL”. “Exchange Shares” means the shares of MGOL Common Stock deliverable by MGOL in exchange for Seller’s Membership Interest of GV. “Legal Requirement” means any statute, ordinance, law, rule, regulation, code, injunction, judgment, order, decree, ruling, or other requirement enacted, adopted or applied by any Regulatory Authority, including judicial decisions applying common law or interpreting any other Legal Requirement. Without limiting the foregoing, the laws, rules and regulations of and pursuant to the Sarbanes Oxley Act of 2002 as well as the accounting requirements included in the rules and regulations of the Commission, are included with in the term Legal Requirement. “Losses” shall mean all damages, awards, judgments, assessments, fines, sanctions, penalties, charges, costs, expenses, payments, diminutions in value and other losses, however suffered or characterized, all interest thereon, all costs and expenses of investigating any claim, lawsuit or arbitration and any appeal there from, all actual attorneys’, accountants’, investment bankers’ and expert witness’ fees incurred in connection therewith, whether or not such claim, lawsuit or arbitration is ultimately defeated and, subject to Section 9.4, all amounts paid incident to any compromise or settlement of any such claim, lawsuit or arbitration. 2 “Liability” means any liability or obligation (whether known or unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and whether due or to become due), including any liability for Taxes. “Material Adverse Effect” means a material adverse effect on(i) the assets, Liabilities, or properties of the Parties, (ii) the validity, binding effect or enforceability of this Agreement or the Related Documents or (iii) the ability of any Party to perform its obligations under this Agreement and the Related Documents; provided, however, that none of the following shall constitute a Material Adverse Effect on GV: (i) the filing, initiation and subsequent prosecution, by or on behalf of shareholders of any Party, of litigation that challenges or otherwise seeks damages with respect to the Exchange, this Agreement and/or transactions contemplated thereby or hereby, (ii) occurrences due to a disruption of a Party’s business as a result of the announcement of the execution of this Agreement or changes caused by the taking of action required by this Agreement, (iii) general economic conditions, or (iv) any changes generally affecting the industries in which a Party operates. “Person” means any natural person, corporation, partnership, trust, unincorporated organization, association, limited liability company, Regulatory Authority or other entity. “Regulatory Authority” means: (i) the United States of America; (ii) any state, commonwealth, territory or possession of the United States of America and any political subdivision thereof (including counties, municipalities and the like); (iii) any foreign (as to the United States of America) sovereign entity and any political subdivision thereof; or (iv) any agency, authority or instrumentality of any of the foregoing, including any court, tribunal, department, bureau, commission or board. “Representative” means any director, officer, employee, agent, consultant, advisor or other representative of a Person, including legal counsel, accountants and financial advisors. “Related Documents” mean the Exhibits and any other documents, instruments and certificates to be executed and delivered by the Parties hereunder. “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations there under. “Subsidiary” of a specified Person means (a) any Person if securities having ordinary voting power (at the time in question and without regard to the happening of any contingency) to elect a majority of the directors, trustees, managers or other governing body of such Person are held or controlled by the specified Person or a Subsidiary of the specified Person; (b) any Person in which the specified Person and its subsidiaries collectively hold a 50% or greater equity interest; (c) any partnership or similar organization in which the specified Person or subsidiary of the specified Person is a general partner; or (d) any Person the management of which is directly or indirectly controlled by the specified Person and its Subsidiaries through the exercise of voting power, by contract or otherwise. “Tax” means any U.S. or non U.S. federal, state, provincial, local or foreign income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental, customs duties, capital, franchise, profits, withholding, social security (or similar), unemployment, disability, real property, personal property, intangible property, recording, occupancy, sales, use, transfer, registration, value added minimum, estimated or other tax of any kind whatsoever, including any interest, additions to tax, penalties, fees, deficiencies, assessments, additions or other charges of any nature with respect thereto, whether disputed or not. 3 Other Definitions. The following terms shall, when used in this Agreement, have the meanings assigned to such terms in the Sections indicated. ARTICLE II EXCHANGE OF MEMBERSHIP INTEREST Exchange of Membership Interest. Subject to the terms and conditions of this Agreement, on the Closing Date (as hereinafter defined), MGOL shall issue and deliver to Seller, or its designees, Four Hundred Thirteen Thousand, Thirty-nine (416,645) shares of MGOL common stock, (“Exchange Shares”) in exchange for their respective Forty Percent (40%) Membership Interest in GV, together with appropriately executed transfer documents relative to the membership interest in favor of MGOL, which MGOL will hold and retain so that GV is a partially owned subsidiary of MGOL. Restrictive Legend. All certificates representing the Exchange Shares shall contain the following legend in customary form restricting transfer under the 1933 Act absent registration with the Commission therefore, or available exemption, to which the Seller hereby consent: THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAW OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE ARE SPECULATIVE SECURITIES. Closing. The closing of the transactions contemplated by this Agreement and the Related Documents (“Closing”) shall take place at the offices of GV, or at such other location as the parties may agree on or before September 1, 2009, at 10:00 a.m., Pacific Time,. The date on which the Closing actually occurs is referred to herein as the “Closing Date.” The Closing may occur by exchange of documents and instruments, without personal attendance of representatives of the parties. ARTICLE III REPRESENTATIONS AND WARRANTIES OF GV AND THE SELLER GV, as to the representations and warranties made in Sections 3.1 through 3.13,and Seller as to representations and warranties made in Sections 3.14 and 3.20, (to the best knowledge of such Seller) represent and warrant to MGOL that the statements contained in this ARTICLE III, as applicable to each of GV and Seller as hereinabove described, are correct and complete as of the date of this Agreement and, except as provided in Section 7.1, will be correct and complete as of the Closing Date (as though made then and as though the Closing Date were substituted for the date of this Agreement throughout this ARTICLE III, except in the case of representations and warranties stated to be made as of the date of this Agreement or as of another date and except for changes contemplated or permitted by this Agreement). 4 Representations and Warranties as to GV: Organization and Qualification. GV is a limited liability company duly organized, validly existing and in good standing under the laws of Nevada. GV has all requisite power and authority to own, lease and use its assets as they are currently owned, leased and used and to conduct its business as it is currently conducted. GV is duly qualified or licensed to do business in and is in good standing in each jurisdiction in which the character of the properties owned, leased or used by it or the nature of the activities conducted by it make such qualification necessary, except any such jurisdiction where the failure to be so qualified or licensed would not have a Material Adverse Effect on GV or a material adverse effect on the validity, binding effect or enforceability of this Agreement or the Related Documents or the ability of GV to perform its obligations under this Agreement or any of the Related Documents. Capitalization. (a) As of the Closing, the authorized, issued and outstanding Membership Interest will be listed on Exhibit 2.1(a) hereto. (b) As of the Closing, there will be no outstanding or authorized options, warrants, purchase rights, preemptive rights or other contracts or commitments that could require GV to issue, sell, or otherwise cause to become outstanding any of its Membership Interests or other ownership interests (collectively “Options”). (c) As of the Closing, all of the issued and outstanding Membership Interests of Company will be duly authorized and validly issued and outstanding, fully paid and nonassessable.As of the Closing, all the Options will have been duly authorized and validly issued and outstanding.As of the Closing, the capital stock and the Options will have been issued in compliance with applicable securities laws and other applicable Legal Requirements or transfer restrictions under applicable securities laws. (d) All of the Membership Interests of GV to be issued between the date of this Agreement and the Closing will be duly authorized and will be validly issued and outstanding as of the Closing, fully paid and nonassessable, and will be issued in compliance with applicable securities laws and other applicable Legal Requirements or transfer restrictions under applicable securities laws. Authority and Validity. GV has all requisite power to execute and deliver, to perform its obligations under, and to consummate the transactions contemplated by, this Agreement (subject to receipt of any consents, approvals, authorizations or other matters). The execution and delivery by GV of, the performance by GV under, and the consummation by GV of the transactions contemplated by this Agreement have been duly authorized by all requisite action of GV. This Agreement has been duly executed and delivered by GV and, as of the Closing (assuming due execution and delivery by MGOL) is the legal, valid, and binding obligation of GV, enforceable against GV in accordance with its terms. Upon the execution and delivery of the Related Documents by each Person (other than MGOL) that is required by this Agreement to execute, or that does execute, this Agreement or any of the Related Documents, and assuming due execution and delivery thereof by MGOL, the Related Documents will be the legal, valid and binding obligations of GV, enforceable against such GV in accordance with their respective terms. 5 No Breach or Violation. Subject to obtaining the consents, approvals, authorizations, and orders of and making the registrations or filings with or giving notices to Regulatory Authorities and Persons identified herein, the execution, delivery and performance by GV and the consummation of the transactions contemplated hereby and thereby in accordance with the terms and conditions hereof and thereof, do not and will not conflict with, constitute a violation or breach of, constitute a default or give rise to any right of termination or acceleration of any right or obligation of GV result in the creation or imposition of any Encumbrance upon GV, GV Assets, GV Business or GV Membership Interest. Consents and Approvals. No consent, approval, authorization or order of, registration or filing with, or notice to, any Regulatory Authority or any other Person is necessary to be obtained, made or given by GV in connection with the execution, delivery and performance by GV of this Agreement or any Related Document or for the consummation by GV of the transactions contemplated hereby or thereby, except to the extent the failure to obtain any such consent, approval, authorization or order or to make any such registration or filing would not have a Material Adverse Effect on GV or a material adverse effect on the validity, binding effect or enforceability of this Agreement or the Related Documents or the ability of GV to perform its obligations under this Agreement or any of the Related Documents. Intellectual Property. To the knowledge of GV, GV has good title to or the right to use all material company intellectual property rights and all material inventions, processes, designs, formulae, trade secrets and know-how necessary for the operation of GV Business without the payment of any royalty or similar payment. Compliance with Legal Requirements. GV has operated GV Business in compliance with all Legal Requirements applicable to GV except to the extent the failure to operate in compliance with all material Legal Requirements would not have a Material Adverse Effect on GV or Material Adverse Effect on the validity, binding effect or enforceability of this Agreement or the Related Documents. Litigation. There are no outstanding judgments or orders against or otherwise affecting or related to GV, GV Business or GV Assets; and (ii) there is no action, suit, complaint, proceeding or investigation, judicial, administrative or otherwise, that is pending or, to GV’s knowledge, threatened that, if adversely determined, would have Material Adverse Effect on GV or a material adverse effect on the validity, binding effect or enforceability of this Agreement or the Related Documents. Taxes. GV has duly and timely filed in proper form all Tax Returns for all Taxes required to be filed with the appropriate Regulatory Authority, except where such failure would not have a Material Adverse Effect on GV. 3.10 Books and Records. The books and records of GV accurately and fairly represent GV Business and Company Assets and its results of operations in all material respects. All accounts receivable and inventory of GV Business are reflected properly on such books and records in all material respects. Brokers or Finders. No broker or finder has acted directly or indirectly for GV or any of its Affiliates in connection with the transactions contemplated by this Agreement, and neither GV, nor any of its Affiliates has incurred any obligation to pay any brokerage or finder’s fee or other commission in connection with the transaction contemplated by this Agreement. 6 Liabilities. The liabilities and continuing obligations of GV, as of the date of this Agreement, will be listed on Schedule 3.12. Disclosure. No representation or warranty of GV in this Agreement or in the Related Documents and no statement in any certificate furnished or to be furnished by GV pursuant to this Agreement contained, contains or will contain on the date such agreement or certificate was or is delivered, or on the Closing Date, any untrue statement of a material fact, or omitted, omits or will omit on such date to state any material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading. Representations and Warranties as to Seller: Purchase for Investment. (a) Each Seller is acquiring the Exchange Shares for investment, for such Seller’s own account and not as a nominee or agent, and not with a view to the resale or distribution of any part thereof, and such Seller has no present intention of selling, granting any participation in, or otherwise distributing the same. Each Seller further represents that such Seller does not have any contract, undertaking, agreement or arrangement with any person to sell, transfer or grant participation to such person or to any third person, with respect to any of GV Shares. (b) Each Seller understands that the Exchange Shares are not registered under the Securities Act, that MGOL’s sale and the issuance of its securities hereunder is exempt from registration under the Securities Act pursuant to Section 4(2) thereof, and that MGOL’s reliance on such exemption is predicated on such Seller’s representations set forth herein. Such Seller is an “accredited investor” as that term is defined in Rule 501(a) of Regulation D under the Act. Investment Experience. Each Seller acknowledges that such Seller can bear the economic risk of its investment in the Exchange Shares, and has such knowledge and experience in financial and business matters that it is capable of evaluating the merits and risks of the investment in MGOL. Information. The Seller has carefully reviewed such information as each Seller deemed necessary to evaluate an investment in the Exchange Shares. To the full satisfaction of each Seller, such Seller has been furnished all materials that such Seller has requested relating to MGOL and the issuance of the Exchange Shares hereunder, and Seller has been afforded the opportunity to ask questions of representatives of MGOL to obtain any information necessary to verify the accuracy of any representations or information made or given to the Seller. Restricted Securities. Each Seller understands that the Exchange Shares may not be sold, transferred, or otherwise disposed of without registration under the Act or an exemption there from, and that in the absence of an effective registration statement covering the Exchange Shares or any available exemption from registration under the Act, the Exchange Shares must be held indefinitely. Each Seller is aware that the Exchange Shares may not be sold pursuant to Rule 144 promulgated under the Act unless all of the conditions of that Rule are met. Among the conditions for use of Rule 144 is the availability of current information to the public about MGOL. Organization and Qualification. Seller is a limited liability company duly organized, validly existing and in good standing under the laws of Nevada. Seller has all requisite power and authority to own, lease and use its assets as they are currently owned, leased and used and to conduct its business as it is currently conducted. Seller is duly qualified or licensed to do business in and is in good standing in each jurisdiction in which the character of the properties owned, leased or used by it or the nature of the activities conducted by it make such qualification necessary, except any such jurisdiction where the failure to be so qualified or licensed would not have a Material Adverse Effect on Seller or a material adverse effect on the validity, binding effect or enforceability of this Agreement or the Related Documents or the ability of Seller to perform its obligations under this Agreement or any of the Related Documents. 7 Authority and Validity. Seller has all requisite power to execute and deliver, to perform its obligations under, and to consummate the transactions contemplated by, this Agreement (subject to receipt of any consents, approvals, authorizations or other matters). The execution and delivery by Seller of, the performance by Seller under, and the consummation by Seller of the transactions contemplated by this Agreement have been duly authorized by all requisite action of Seller. This Agreement has been duly executed and delivered by Seller and, as of the Closing (assuming due execution and delivery by MGOL) is the legal, valid, and binding obligation of Seller, enforceable against Seller in accordance with its terms. Upon the execution and delivery of the Related Documents by each Person (other than MGOL) that is required by this Agreement to execute, or that does execute, this Agreement or any of the Related Documents, and assuming due execution and delivery thereof by MGOL, the Related Documents will be the legal, valid and binding obligations of Seller, enforceable against such GV in accordance with their respective terms. Disclosure. No representation or warranty of Seller in this Agreement or in the Related Documents and no statement in any certificate furnished or to be furnished by Seller pursuant to this Agreement contained, contains or will contain on the date such agreement or certificate was or is delivered, or on the Closing Date, any untrue statement of a material fact, or omitted, omits or will omit on such date to state any material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF MGOL MGOL, represents and warrants to GV and Seller that the statements contained in this ARTICLE IV are correct and complete as of the date of this Agreement and, except as provided in Section 8.1, will be correct and complete as of the Closing Date (as though made then and as though the Closing Date were substituted for the date of this Agreement throughout this ARTICLE IV, except in the case of representations and warranties stated to be made as of the date of this Agreement or as of another date and except for changes contemplated or permitted by the Agreement). Organization and Qualification. MGOL is a corporation duly organized, validly existing and in good standing under the laws of Nevada. MGOL has all requisite power and authority to own, lease and use its assets as they are currently owned, leased and used and to conduct its business as it is currently conducted. MGOL is duly qualified or licensed to do business in and is in good standing in each jurisdiction in which the character of the properties owned, leased or used by it or the nature of the activities conducted by it makes such qualification necessary, except any such jurisdiction where the failure to be so qualified or licensed and in good standing would not have a Material Adverse Effect on MGOL or a Material Adverse Effect on the validity, binding effect or enforceability of this Agreement or the Related Documents or the ability of GV or any of MGOL to perform their obligations under this Agreement or any of the Related Documents. 8 Capitalization. (a) As of the date hereof, MGOL’s authorized capital stock of 1,000,000,000 shares of common stock, $0.001 par value, and 10,000,000 shares of preferred stock, $0.001 of which there are 14,000,000 shares of common stock outstanding and no shares of preferred stock outstanding. (b) Except for the Common Stock, there are no outstanding or authorized options, warrants, purchase rights, preemptive rights or other contracts or commitments that could require MGOL to issue, sell, or otherwise cause to become outstanding any of its capital stock or other ownership interests. (c) All of the issued and outstanding shares of MGOL Common Stock have been, and all prior issuances of MGOL Common Stock were, issued in compliance with applicable securities laws and all other applicable Legal Requirements. (d) The Exchange Shares, when issued in accordance with this Agreement, will have been duly authorized, validly issued and outstanding and will be fully paid and nonassessable. (e) As of the Closing, and upon the completion of the Merger with Gold Resource Partners, and upon cancellation of 8,500,000 affiliate shares, it is anticipated that there will be 14,140,000 shares of common stock outstanding, and no shares of preferred stock outstanding. As referenced in Section 4.2(a) above, there are 14,000,000 shares outstanding, 8,500,000 of which are being cancelled in the Gold Resource Partners Merger, 10,258,821 are being issued in the Gold Resource PartnersMerger, and 416,645 are being issued herein to Seller. Authority and Validity. MGOL has all requisite power to execute and deliver, to perform such party’s obligations under, and to consummate the transactions contemplated by, this Agreement and the Related Documents. The execution and delivery by MGOL of, the performance by MGOL of its respective obligations under, and the consummation by MGOL of the transactions contemplated by, this Agreement and the Related Documents have been duly authorized by all requisite action of MGOL.No stockholder approval of the holders of capital stock of MGOL is required for the issuance of the Exchange Shares. This Agreement has been duly executed and delivered by MGOL and (assuming due execution and delivery by GV and the Seller) is the legal, valid and binding obligation of MGOL, enforceable against it in accordance with its terms. Upon the execution and delivery by MGOL of the Related Documents to which it is a party, and assuming due execution and delivery thereof by the other parties thereto, the Related Documents will be the legal, valid and binding obligations of each such Person, as the case may be, enforceable against each of them in accordance with their respective terms. No Breach or Violation. Subject to obtaining the consents, approvals, authorizations, the execution, delivery and performance by MGOL of this Agreement and the Related Documents and the consummation of the transactions contemplated hereby and thereby in accordance with the terms and conditions hereof and thereof, do not and will not conflict with, constitute a violation or breach of, constitute a default or give rise to any right of termination or acceleration of any right or obligation of MGOL under, or result in the creation or imposition of any Encumbrance upon the property of MGOL. Consents and Approvals. No consent, approval, authorization or order of, registration or filing with, or notice to, any Regulatory Authority or any other Person is necessary to be obtained, made or given by MGOL in connection with the execution, delivery and performance by them of this Agreement or any Related Documents or for the consummation by them of the transactions contemplated hereby or thereby, except to the extent the failure to obtain such consent, approval, authorization or order or to make such registration or filings or to give such notice would not have a Material Adverse Effect on MGOL or a Material Adverse Effect on the validity, binding effect or enforceability of this Agreement or the Related Documents or the ability of GV or MGOL to perform its obligations under this Agreement or any of the Related Documents. 9 Compliance with Legal Requirements. MGOL has operated the MGOL Business in compliance with all material Legal Requirements applicable to MGOL, except to the extent the failure to operate in compliance with all material Legal Requirements would not have a Material Adverse Effect on MGOL or a Material Adverse Effect on the validity, binding effect or enforceability of this Agreement or the Related Documents. Litigation. (i) There are no outstanding judgments or orders against or otherwise affecting or related to MGOL, its business or assets; and (ii) there is no action, suit, complaint, proceeding or investigation, judicial, administrative or otherwise, that is pending or, to the best knowledge of MGOL, threatened that, if adversely determined, would have a Material Adverse Effect on MGOL or a Material Adverse Effect on the validity, binding effect or enforceability of this Agreement or the Related Documents. Environmental Matters. MGOL has not violated any Environmental Laws, MGOL has obtained and maintains all permits, licenses or other approvals required of them under applicable Environmental Laws and MGOL is not in violation of any term or condition of any such permit, license or approval, except in each case as would not, individually or in the aggregate, result in a Material Adverse Effect on MGOL. Reliance Upon Representations and Warranties of Seller. MGOL hereby represents, warrants, acknowledges, and agrees that GV and the Seller has not made, and that MGOL has not relied upon, any statements made by GV, the Seller, or any agent of GV and/or the Seller, except as provided in Article 3 of this Agreement. MGOL further represents, warrants, acknowledges, and agrees that MGOL has not relied upon any information provided by GV and/or Seller, with the exception of information as an exhibit or schedule to this Agreement. ARTICLE V COVENANTS OF GV Between the date of this Agreement and the Closing Date: Additional Information. GV shall provide to MGOL and its Representatives such financial, operating and other documents, data and information relating to GV, GV Business and GV Assets and Liabilities of GV, as MGOL or its Representatives may reasonably request. Such additional information to include, but not be limited to, audited financial statements from inception through the year ending December 31, 2008, and unaudited financial statements for period ending March 31, 2009, all prepared in conformity with US GAAP. Continuity and Maintenance of Operations. GV shall, and shall cause each of its Subsidiaries to use its commercially reasonable efforts to promote the financial success of GV Business and promptly notify MGOL of any material adverse change in the condition (financial or otherwise) of GV Business and use its commercially reasonable efforts to promote, develop and preserve its relationships with its present employees as well as the goodwill of its customers and promptly notify MGOL of any material adverse change in such relationships. 10 Consents and Approvals. As soon as practicable after execution of this Agreement, GV shall use commercially reasonable efforts to obtain any necessary consent, approval, authorization or order of, make any registration or filing with or give any notice to, any Regulatory Authority or Person as is required to be obtained, made or given by GV to consummate the transactions contemplated by this Agreement and the Related Documents. Notification of Certain Matters. GV shall promptly notify MGOL of any fact, event, circumstance or action known to it that is reasonably likely to cause GV to be unable to perform any of its covenants contained herein or any condition precedent in ARTICLE VII not to be satisfied, or that, if known on the date of this Agreement, would have been required to be disclosed to MGOL pursuant to this Agreement or the existence or occurrence of which would cause any of GV’s representations or warranties under this Agreement not to be correct and/or complete. GV shall give prompt written notice to MGOL of any adverse development causing a breach of any of the representations and warranties in ARTICLE III as of the date made. Company Schedules and Signature Pages. GV shall, from time to time prior to Closing, supplement its Schedules with additional information that, if existing or known to it on the date of delivery to MGOL, would have been required to be included therein.In particular, prior to the closing, GV will complete and update Schedules 2.1(a) and 3.2(b) to list all of GV Membership Interest Holders as of the Closing Date and all holders of Options as of the Closing Date.GV will deliver to MGOL a joinder to this Agreement from all Company Membership Interest Holders as of the Closing Date other than the Founders that initially signed this Agreement. Such signatures may be by power of attorney. Payment of Costs of Transaction.If the transaction is consummated, MGOL will be responsible for all the costs of the transaction contemplated by this Agreement. ARTICLE VI COVENANTS OF MGOL Between the date of this Agreement and the Closing Date: Additional Information. MGOL shall provide to GV and its Representatives such financial, operating and other documents, data and information relating to MGOL, the MGOL Business and the MGOL Assets and the Liabilities of MGOL, as GV or its Representatives may reasonably request. No Solicitations. From and after the date of this Agreement until the Closing or termination of this Agreement pursuant to ARTICLE X, MGOL will not nor will it authorize or permit any of its officers, directors, affiliates or employees or any investment banker, attorney or other advisor or representative retained by it, directly or indirectly, (i) solicit or initiate the making, submission or announcement of any other acquisition proposal, (ii) participate in any discussions or negotiations regarding, or furnish to any person any non-public information with respect to any other acquisition proposal, (iii) engage in discussions with any Person with respect to any other acquisition proposal, except as to the existence of these provisions, (iv) approve, endorse or recommend any other acquisition proposal or (v) enter into any letter of intent or similar document or any contract agreement or commitment contemplating or otherwise relating to any other acquisition proposal, except as relates to the Merger Agreement with Gold Resource Partners, and other than as required to comply with their fiduciary duties. 11 Change in Control of MGOL. Prior to the Closing, MGOL shall have consummated MGOL’s transaction with Gold Resource Partners, as set forth in Section 8.4, inclusive of a change in the Officers and Directors of MGOL as set forth in the MGOL and Gold Resource Partners Merger Agreement of June 12, 2009. Continuity and Maintenance of Operations. MGOL promptly will notify GV of any material adverse change in the condition or prospects (financial or otherwise) of the MGOL or the MGOL Business. Consents and Approvals. As soon as practicable after execution of this Agreement, MGOL shall use its commercially reasonable efforts to obtain any necessary consent, approval, authorization or order of, make any registration or filing with or give notice to, any Regulatory Authority or Person as is required to be obtained, made or given by MGOL to consummate the transactions contemplated by this Agreement and the Related Documents. Notification of Certain Matters. MGOL shall promptly notify GV of any fact, event, circumstance or action known to it that is reasonably likely to cause MGOL to be unable to perform any of its covenants contained herein or any condition precedent in ARTICLE VIII not to be satisfied, or that, if known on the date of this Agreement, would have been required to be disclosed to GV pursuant to this Agreement or the existence or occurrence of which would cause any of the MGOL representations or warranties under this Agreement not to be correct and/or complete. MGOL shall give prompt written notice to GV of any adverse development causing a breach of any of the representations and warranties in ARTICLE IV. MGOL Further Information. MGOL shall, from time to time prior to Closing, supplement the information previously supplied to GV with additional information that, if existing or known to it on the date of this Agreement, would have been required to be included therein. Change of Control. At the Closing, GV is hereby permitted to date the resignations and letters of change of officers and use such resignations and letters as may be necessary to effect the change of control of the board of directors and the officers. Elimination of Outstanding Obligations.MGOL, prior to the Closing, will take all action necessary to pay and otherwise eliminate all of its liabilities so that at the Closing, there will be no outstanding or contingent liabilities of MGOL outstanding.MGOL will also take all such action as may be required to terminate all agreements that call for contingent or future payments of money by MGOL, including under consulting and employment agreements as of the date of this Agreement.MGOL will also terminate all of its obligations to register any securities of MGOL and will terminate all outstanding capital stock award plans, including stock option plans. ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF MGOL All obligations of MGOL under this Agreement shall be subject to the fulfillment at or prior to Closing of each of the following conditions, it being understood that MGOL may, in their sole discretion, to the extent permitted by applicable Legal Requirements, waive any or all of such conditions in whole or in part. Accuracy of Representations. All representations and warranties of GV contained in this Agreement, the Related Documents and any certificate delivered by any of GV at or prior to Closing shall be, if specifically qualified by materiality, true in all respects and, if not so qualified, shall be true in all material respects, in each case on and as of the Closing Date with the same effect as if made on and as of the Closing Date, except for representations and warranties expressly stated to be made as of the date of this Agreement or as of another date other than the Closing Date and except for changes contemplated or permitted by this Agreement. GV shall have delivered to MGOL a certificate dated as of the Closing Date to the foregoing effect. 12 Covenants. GV shall, in all material respects, have performed and complied with each of the covenants, obligations and agreements contained in this Agreement and the Related Documents that are to be performed or complied with by them at or prior to Closing. GV shall have delivered to a certificate dated the Closing Date to the foregoing effect. Consents and Approvals. All consents, approvals, permits, authorizations and orders required to be obtained by GV from, and all registrations, filings and notices required to be made by GV with or given to, any Regulatory Authority or Person as provided herein shall have been obtained. Delivery of Documents. GV shall have delivered, or caused to be delivered, to MGOL the following documents: (i) Certified copies of GV’s articles of organization and operating agreement and certified resolutions of the board of directors or members of GV authorizing the execution of this Agreement and the Related Documents to which it is a party and the consummation of the transactions contemplated hereby and thereby. (ii) The written joinder of the Seller to this Agreement and the Related Documents. (iii) Such other documents and instruments as MGOL may reasonably request: (A) to evidence the accuracy of GV’s representations and warranties under this Agreement, the Related Documents and any documents, instruments or certificates required to be delivered there under; (B) to evidence the performance by GV of, or the compliance by GV with, any covenant, obligation, condition and agreement to be performed or complied with by GV under this Agreement and the Related Documents; or (C) to otherwise facilitate the consummation or performance of any of the transactions contemplated by this Agreement and the Related Documents. No Material Adverse Change. Since the date hereof, there shall have been no material adverse change in GV Assets, GV Business or the financial condition or operations of GV, taken as a whole. Delivery of Company Shares. The Seller shall have delivered certificates representing 40% of GV Membership Interest together with appropriate notorized assignments therefore, to MGOL, in exchange for the Exchange Shares. ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF GV AND THE SELLER All obligations of GV and the Seller under this Agreement shall be subject to the fulfillment at or prior to Closing of the following conditions, it being understood that GV and the Seller may, in their sole discretion, to the extent permitted by applicable Legal Requirements, waive any or all of such conditions in whole or in part. 13 Accuracy of Representations. All representations and warranties of MGOL contained in this Agreement and the Related Documents and any other document, instrument or certificate delivered by any of MGOL at or prior to the Closing shall be, if specifically qualified by materiality, true and correct in all respects and, if not so qualified, shall be true and correct in all material respects, in each case on and as of the Closing Date with the same effect as if made on and as of the Closing Date, except for representations and warranties expressly stated to be made as of the date of this Agreement or as of another date other than the Closing Date and except for changes contemplated or permitted by this Agreement. MGOL shall have delivered to GV a certificate dated as of the Closing Date to the foregoing effect. Covenants. MGOL shall, in all material respects, have performed and complied with each obligation, agreement, covenant and condition contained in this Agreement and the Related Documents and required by this Agreement and the Related Documents to be performed or complied with by MGOL at or prior to Closing. MGOL shall have delivered to GV a certificate dated the Closing Date to the foregoing effect. Consents and Approvals. All consents; approvals, authorizations and orders required to be obtained from, and all registrations, filings and notices required to be made with or given to, any Regulatory Authority or Person as provided herein shall have been obtained. Consumation of Merger with Gold Resource Partners. Concurrent with MGOL’s exchange of Membership Interest as herein described, MGOL has entered into a Merger Agreement with Gold Resource Partners, which at the time of Closing will be the owner of Membership Interest representing 60% of the issued and outstanding Membership Interest of GV. The Closing of MGOL, GV, and Seller, as herein described is conditioned upon the Closing of the Merger between MGOL and Gold Resource Partners, such that at the time of the Closing as herein defined, Gold Resource Partners and MGOL will own 100% of GV. Appointment of Directors and Officers.MGOL shall have taken all such action as necessary to appoint the Directors and the Officers of the post-exchange company as provided in Section 6.2 necessary to effect the change of control prior to the Closing Date. Termination of Liabilities.MGOL will have taken all action necessary, and provided to GV and Seller’s proof thereof, to eliminate all but $50,000 of the monetary obligations of MGOL existing prior to or at the Closing Date to pay money pursuant to outstanding obligations, notes, debts and agreements (written and unwritten) and to terminate all obligations to take any action that would require GV to pay any amount thereunder to any person. It is the intent of this provision that except for a maximum of $50,000 in accrued cash obligations as of the Closing Date, MGOL will have no obligations of any nature to take any action or to pay any sum as of or after the Closing Date.This provision is considered by GV and the Seller to be of the utmost importance, and any violation of the aforementioned obligations in this section by MGOL shall be cause to terminate this Agreement at the sole option of GV and the Seller and GV and the Seller may seek and recover damages from MGOL for its breach of its covenant and this condition. Outstanding Securities.At the Closing Date, MGOL will have no more than 16,000,ommon Stock outstanding and no shares of preferred stock outstanding, and there will be no agreements, instruments, securities or arrangements in existence which would require MGOL to issue any MGOL Common Stock or any other securities of MGOL, except for this Agreement and the MGOL Merger Agreement with Gold Resource Partners. 14 Delivery of Documents. MGOL, as applicable, shall have executed and delivered, or caused to be executed and delivered, to GV the following documents: (i) Certified copies of the articles of incorporation and by-laws of MGOL and certified resolutions by the board of directors authorizing the execution of this Agreement and the Related Documents and the consummation of the transactions contemplated hereby. (ii) Such other documents and instruments as GV may reasonably request: (A) to evidence the accuracy of the representations and warranties of MGOL under this Agreement and the Related Documents and any documents, instruments or certificates required to be delivered there under; (B) to evidence the performance by MGOL of, or the compliance byMGOL with, any covenant, obligation, condition and agreement to be performed or complied with by MGOL under this Agreement and the Related Documents; or (C) to otherwise facilitate the consummation or performance of any of the transactions contemplated by this Agreement and the Related Documents. (iii) Any additional letters of resignation from MGOL’s current officers and directors to be effective upon the Closing Date, as requested by GV and the Seller. (iv) Copies of the board resolutions from MGOL’s current directors appointing only the Directors and the Officers, effective the Closing Date. (v) All other corporate books and records of MGOL. No Material Adverse Change.There shall have been no material adverse change in the business, financial condition, operations or prospects of MGOL and the MGOL Business, other than as contemplated herein. ARTICLE IX INDEMNIFICATION Indemnification by the Seller. Seller shall indemnify, defend and hold harmless MGOL, and each of its respective directors, officers, managers, employees, agents, attorney’s and representatives, from and against any and all Losses which may be incurred or suffered by any such party and which may arise out of or result from any breach of any representation, warranty, covenant or agreement of the Seller contained in Sections 3.14 through 3.20 of this Agreement made as of the Closing Date. No claim under this Section 9.1 may be made unless notice is given pursuant to Section 9.3 within one year from the closing. Indemnification by MGOL. MGOL shall indemnify, defend and hold harmless GV and Seller from and against any and all Losses which may be incurred or suffered by any such party hereto and which may arise out of or result from any breach of any representation, warranty, covenant or agreement of MGOL contained in this Agreement made as of the Closing Date, or from the operation and/or assets of GV subsequent to the Closing Date. Notice to Indemnifying Party. If any party (the "Indemnified Party") receives notice of any claim or other commencement of any action or proceeding with respect to which any other party (or parties) (the "Indemnifying Party") is obligated to provide indemnification pursuant to Sections 9.1 or 9.2, the Indemnified Party shall promptly give the Indemnifying Party written notice thereof, which notice shall specify in reasonable detail, if known, the amount or an estimate of the amount of the liability arising there from and the basis of the claim. Such notice shall be a condition precedent to any liability of the Indemnifying Party for indemnification hereunder, but the failure of the Indemnified Party to give prompt notice of a claim shall not adversely affect the Indemnified Party's right to indemnification hereunder unless the defense of that claim is materially prejudiced by such failure. The Indemnified Party shall not settle or compromise any claim by a third party for which it is entitled to indemnification hereunder without the prior written consent of the Indemnifying Party (which shall not be unreasonably withheld or delayed) unless suit shall have been instituted against it and the Indemnifying Party shall not have taken control of such suit after notification thereof as provided in Section 9.4 15 Defense by Indemnifying Party. In connection with any claim giving rise to indemnity hereunder resulting from or arising out of any claim or legal proceeding by a Person who is not a party to this Agreement, the Indemnifying Party at its sole cost and expense may, upon written notice to the Indemnified Party, assume the defense of any such claim or legal proceeding (i) if it acknowledges to the Indemnified Party in writing its obligations to indemnify the Indemnified Party with respect to all elements of such claim (subject to any limitations on such liability contained in this Agreement) and (ii) if it provides assurances, reasonably satisfactory to the Indemnified Party, that it will be financially able to satisfy such claims in full if the same are decided adversely. If the Indemnifying Party assumes the defense of any such claim or legal proceeding, it may use counsel of its choice to prosecute such defense, subject to the approval of such counsel by the Indemnified Party, which approval shall not be unreasonably withheld or delayed. The Indemnified Party shall be entitled to participate in (but not control) the defense of any such action, with its counsel and at its own expense; provided, however, that if the Indemnified Party, in its sole discretion, determines that there exists a conflict of interest between the Indemnifying Party (or any constituent party thereof) and the Indemnified Party, the Indemnified Party (or any constituent party thereof) shall have the right to engage separate counsel, the reasonable costs and expenses of which shall be paid by the Indemnified Party. If the Indemnifying Party assumes the defense of any such claim or legal proceeding, the Indemnifying Party shall take all steps necessary to pursue the resolution thereof in a prompt and diligent manner. The Indemnifying Party shall be entitled to consent to a settlement of, or the stipulation of any judgment arising from, any such claim or legal proceeding, with the consent of the Indemnified Party, which consent shall not be unreasonably withheld or delayed; provided, however, that no such consent shall be required from the Indemnified Party if (i) the Indemnifying Party pays or causes to be paid all Losses arising out of such settlement or judgment concurrently with the effectiveness thereof (as well as all other Losses theretofore incurred by the Indemnified Party which then remain unpaid or unreimbursed), (ii) in the case of a settlement, the settlement is conditioned upon a complete release by the claimant of the Indemnified Party and (iii) such settlement or judgment does not require the Encumbrance of any asset of the Indemnified Party or impose any restriction upon its conduct of business.
